DETAILED ACTION
The instant application having Application No. 16/765,101 filed on May 18, 2020 is presented for examination by the examiner.
The amended claims submitted October 19, 2022 in response to the office action mailed August 25, 2022 are under consideration. Claims 13-25 are pending. Claims 1-12 are cancelled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, line 6 recites “the cavity” whereas there are two cavities recited preceding that, “a first cavity” and “a second cavity”. Thus it is unclear which cavity is being referred to in line 6. For the purpose of examination it will be assumed that it is the first cavity that must have the feature of “a sunken area situated between the first cavity and the through-opening” because that is the cavity which had to exhibit this feature in the claim 13 prior to the amendment. However, appropriate correction is required.
	Further Regarding claim 13, line 8 ends with a period and line 10 ends with a semi-colon, such that it is unclear whether or not the limitations of lines 9 and 10 are part of the claim. Lines 9 and 10 are mostly duplicative to line 4, and recite a method step of forming a second cavity which seems unlikely to have been intentionally claimed in the device claim of claim 13. Thus for the purpose of examination it will be assumed that claim 13 ends at the period that ends to sentence of claim 13. However, appropriate correction is required.
	Claims 14-16 depend from claim 13 and inherit these 112(b) indefiniteness issues. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. USPGPub 20040028566 A1 (cited in an IDS, hereafter Ko).


    PNG
    media_image1.png
    310
    626
    media_image1.png
    Greyscale

Regarding claim 13, Ko teaches (see examiner’s markup of Fig. 4) “An interposer substrate (substrate 100), comprising:
a front side (the top in Fig. 4) and a rear side (the bottom in Fig. 4);
a first cavity (portion A or portion B of chamber 20, marked by the examiner in Fig. 4) starting from the rear side (chamber 20 starts from the rear/bottom side of 100) which extends to a first depth (the depth of the chamber 20, t1);
a second cavity (fluid addition chamber 15 marked as portion C by the examiner in Fig. 4) starting from the rear side (chamber 15 starts from the rear/bottom side of 100) which extends to the first depth (the depth of chamber 15 is the same as the depth of chamber 20, see Fig. 4);
a through-opening (inlet port 5) situated above the second cavity (inlet port 5 is above the fluid addition chamber 15); and
a sunken area (barrier 25 and/or gate 30) situated between the cavity and the through-opening (Elements 30 and 25 are both between portion A and port 5. Barrier 25 is between portion B and port 5.), which is sunken from the rear side (30 and 25 are sunken from the rear/bottom side) to a second depth in relation to the rear side (the depth of 30 and 25, t2);
wherein the first depth is greater than the second depth (t1 is greater than t2).
forming a second cavity (chamber 15) starting from the rear side (chamber 15 starts from the rear/bottom side), which extends to the first depth (chamber 15 and chamber 20 have the same first depth);”
Regarding claim 14, Ko teaches “The interposer substrate as recited in claim 13, wherein the sunken area (barrier 25) forms a continuous transition area between the first cavity and the through-opening (see Fig. 4 25 forms a continuous transition area between portion B of 20 and port 5).”
Regarding claim 15, Ko teaches “The interposer substrate as recited in claim 13, wherein the interposer substrate includes more than two cavities which extend to the first depth (Fig. 4 depicts 4 cavities which extend to the first depth t1, portion A, portion B and the surrounding cavities around ports 5 and 10).”
Regarding claim  16, Ko teaches “The interposer substrate as recited in claim 13, wherein the interposer substrate includes multiple sunken areas (gate 30 and barrier 25) situated between the first cavity and the through-opening (Elements 30 and 25 are between portion A and port 5), which are sunken from the rear side to the second depth in relation to the rear side (both gate 30 and barrier 25 are sunken to depth t2 in Fig. 4).”

Claims 13, 15-16 and 23 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. USPGPub 2017/0210618 A1 (hereafter Chang).

    PNG
    media_image2.png
    482
    620
    media_image2.png
    Greyscale

Regarding claim 13, Chang teaches (see examiner’s markup of Fig. 26) “An interposer substrate (cap wafer 2000), comprising:
a front side (the top of 2000 in Fig. 26) and a rear side (the bottom of 2000 in Fig. 26);
a first cavity (sealed cavity 2608) starting from the rear side (2608 starts at the bottom of 2000 in Fig. 26) which extends to a first depth (the deepest depth of cavity 2608, t1);
a second cavity (cavity 2600) starting from the rear side (2600 start at the bottom of 2000 in Fig. 26) which extends to the first depth (cavity 2600 extends to the same depth as cavity 2608);
a through-opening (the connection between cavity 2600 and the open air environment, see paragraph [0040]) situated above the second cavity (the through-opening is situated above cavity 2600); and
a sunken area (shoulders of the pillar between 2608 and 2600, see examiner’s markup of Fig. 26) situated between the cavity and the through-opening (the pillar and its shoulders are situated between 2608 and 2600), which is sunken from the rear side to a second depth in relation to the rear side (the shoulders of the pillar are sunken to a second depth, t2, in relation to the bottom of 2000);
wherein the first depth is greater than the second depth (the depth of the cavity 2608, t1, is greater than the depth of the shoulders, t2).”
Regarding claim 15, Chang teaches “The interposer substrate as recited in claim 13, wherein the interposer substrate includes more than two cavities which extend to the first depth (for example, there are 3 cavities within the overall sealed cavity 2608 that extend to the first depth and two cavities of 2600 that extend to the first depth, one on either side of the through-opening).”
Regarding claim 16, Chang teaches “The interposer substrate as recited in claim 13, wherein the interposer substrate includes multiple sunken areas (there are two shoulders/sunken areas on the pillar between 2608 and 2600) situated between the first cavity and the through-opening (both shoulders/sunken areas are between 2608 and the through-opening in 2600), which are sunken from the rear side to the second depth in relation to the rear side (both shoulders are sunken to depth t2).”
Regarding claim 23, Chang teaches (see Fig. 25 and examiner’s markup of Fig. 26) “A manufacturing method (see steps below) for an interposer substrate (cap wafer 2000), comprising the following steps:
providing an unstructured interposer substrate (cap wafer 2000) which has a front side (the top of 2000 in Fig. 26) and a rear side (the bottom of 2000 in Fig. 26);
forming a first cavity (sealed cavity 2608) starting from the rear side (2608 starts at the bottom of 2000 in Fig. 26), which extends to a first depth (the deepest depth of cavity 2608, t1);
forming a second cavity (cavity 2600) starting from the rear side (2600 starts at the bottom of 2000 in Fig. 26), which extends to the first depth (the majority of 2600 extends to the same depth t1 as sealed cavity 2608);
forming a sunken area (shoulders of the pillar between 2608 and 2600, see examiner’s markup of Fig. 26) situated between the first cavity and the second cavity (the pillar and its shoulders are situated between 2608 and 2600), which is sunken from the rear side to a second depth in relation to the rear side (the shoulders of the pillar are sunken to a second depth, t2, in relation to the bottom of 2000), wherein the first depth is greater than the second depth (the depth of the cavity 2608, t1, is greater than the depth of the shoulders, t2); and
forming a through-opening (the connection between cavity 2600 and the open air environment, see paragraph [0040]), starting from the front side (the connection between 2600 and the open air environment starts from the front/top side in Fig. 26), by removing an area of the interposer substrate situated above the second cavity (compare Fig. 25 and Fig. 26, an area of 2000 situated above 2600 has been removed between the intermediate product of Fig. 25 and the final product of Fig. 26, see also paragraphs [0039]-[0040] “In FIG. 26, a grinding process is performed to remove portions of cap wafer 2000 …  the grinding may expose cavity 2600 to ambient pressure. That is, cavity 2600 is exposed to an open air environment.”).”

Allowable Subject Matter
Claims 17-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the closest art to claim 17 is Gogoi et al. USPGPub 2006/0144143 (hereafter Gogoi).
Gogoi teaches (Figs. 1 and 3) “A MEMS device (microelectromechanical (MEM) device 100), comprising:
an interposer substrate (protective cap 132) having a front side (top of 132 in Fig. 1) and a rear side (bottom of 132 in Fig. 1), 
a cavity (cavity in 132 where sensor region 104 is marked) starting from the rear side (this cavity starts from the rear/bottom side of 132) which extends to a first depth (the depth of this cavity, t1), 
a through-opening (see through openings at either side of the cavity which connect the cavity to the environment), and 
a sunken area (stop section 304) … which is sunken from the rear side to a second depth in relation to the rear side (the depth of 304, t2, which is similar to 312A), 
wherein the first depth is greater than the second depth (t1 is greater than t2 in Fig. 1);
a MEMS substrate (wafer 106) which includes a first movable structure (suspension spring 122) and a second movable structure (seismic mass 124); 
wherein the interposer substrate is bonded onto the MEMS substrate (see connection between 132 and 106 at either end of the device in Fig. 1) in such a way that the first movable structure is movable into the first cavity (122 is movable in the cavity of 132 where “sensor region 104” is marked), and 
the sunken area acts as stop area for the second movable structure (see paragraph [0020]).”
However, Gogoi fails to teach “a sunken area situated between the cavity and the through-opening… and the sunken area acts as stop area for the second movable structure.” Furthermore, there would be no proper motivation to modify Gogoi to meet this combination of limitations, since the stop for the seismic mass 24 needs to be at the position of 24, which is separated from the through-openings in 132.
Claims 18-22 depend from claim 17 and are allowed for at least the reason stated above.
Regarding claim 24, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the first cavity and the second cavity are simultaneously formed in a first etching step starting from the rear side to an intermediate depth, and an area of the rear side corresponding to the sunken area to be formed later on is masked, and the first cavity and the second cavity are simultaneously formed in a second etching step from the rear side up to a first depth, and the sunken area is simultaneously formed.”
Regarding claim 25, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein, after the formation of the first cavity and the second cavity and the sunken area, a protective layer is deposited on the rear side before the through-opening is formed.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive. 
In the second and third paragraphs of section IV on page 6 of 7 of the applicant’s remarks the applicant alleges that neither Ko et al. or Chang et al. teach “a second cavity starting from the rear side which extends to the first depth; a through-opening situated above the second cavity.” This is not the case. As explained above, both Ko et al. and Chang et al. teach a second cavity which extends to the same first depth as the first cavity that surrounds the through-opening (i.e. that have a through-opening situated above the second cavity).
In the third paragraph of section IV on page 6 of 7 of the applicant’s remarks the applicant argues that “the rear side and the through opening are on opposite sides of the interposer substrate. In contrast, in Chang et al., they are both situated on the same side.” This argument is not persuasive for at least the following reasons. 
Firstly, the argument does not match the claim language such that it is not clear what limitation in the claim it is that the applicant is arguing is not met. 
Secondly, the through-opening in both the instant application and Chang et al. is a through-opening. Thus in both the instant application and Chang, the through-opening starts from both sides of the substrate. 
Thirdly, the examiner’s best guess is that the applicant is arguing that the formation of the through-opening of Chang does not start from the front side. This argument is not commensurate with the current claim, which merely states “forming a through-opening, starting from the front side” which can reasonably be interpreted as requiring that the completed through-opening start from the front side. If the applicant intended to claim that the formation must start from the front side, then claim 23 should have been written as follows: “and forming a through-opening, starting from the front side.”
Fourthly, although Fig. 25 of Chang shows a portion of 2000 above cavity 2600 as already being removed, the step of forming the through-opening that extends from the ambient to cavity 2600, is by a grinding process to remove portions of cap wafer 2000 from the intermediate product of Fig. 25 to the device of Fig. 26 (see paragraphs [0039]-[0040]). It is not possible to grind the rear side of 2000 in Fig. 25, because only the front side of 2000 is exposed such that grinding could be performed. Thus even if claim 23 were amended to recite “forming a through-opening, starting from the front side” Chang would still anticipate the claim, because the formation of the through-opening which extends from the ambient air to cavity 2600 from the device of Fig. 25 to the device of Fig. 26 starts from the front side of 2000. 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872